DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 rejected under 35 U.S.C. 101 because the claimed invention is directed to method of organizing human activity via commercial interaction (e.g. carrying out a wagering game) in order to determine a financial obligation and a mental process without significantly more.  As per step 1A examiner recognizes that claims 7-18 recited machine components performing a game.  As per claims 1-6 examiner recognizes that the method claim is directed to a method performed in association with a gaming machine but not specifically by the gaming machine.  Specifically the method steps are not indicated as being carried out by the gaming machine but on the display which makes the method possibly abstract with a person performing the steps.  The step of animating is not clearly performed by the machine as well and therefore is also a mental step.  Therefore claims 1-6 fails step 1A.  As per step 2A the claim(s) recite(s) ” displaying an array of symbol positions and registers on an electronic display device, the registers being associated with respective subsets of the symbol positions of the array; animating a plurality of spins of symbol-bearing reels wherein, in each spin, the symbol-bearing reels are spun and stopped to land a plurality of symbols borne by the reels in the array, the plurality of symbols including value-bearing symbols; for each value-bearing symbol in the plurality of symbols, adding a value borne by the value-bearing symbol to the register associated with the subset containing the symbol position in which the value-bearing symbol landed, and animating the array to tag the symbol position in which the value-bearing symbol landed; in response to tagging all the symbol positions in that subset, awarding the value in the register associated with that subset; and in response to none of the value-bearing symbols landing in that subset during any one of the plurality of spins, resetting the value in the register associated with that subset, and animating the array to untag all the symbol positions in that subset.” as being directed to a game comprising slot reels wherein the symbols include value bearing symbols wherein a subset of reels comprise a registry with a value wherein when a value bearing symbol lands on a reel it adds a value to the register and tags the symbol position with the registry awarded if all positions become tagged and clearing the tags if no value-bearing symbols land in the subset.  Dependent claims indicate further steps to the process of determining an outcome or what to display.  As per the financial obligation examiner indicates limitation “awarding the value in the register associated with that subset” wherein an award is provided to a player which is a financial obligation from a gaming operator to a player based on rules of the games being carried out.  As per the mental steps see bolded above which are steps carried out to determine an outcome which would include steps that can be carried out by an individual based on known rules of the games.  Specifically a displayed outcome of symbols causes a certain affect such as  tagging positions or clearing position tags and an award is provided based on the number of tag positions.  Additionally examiner recognizes the gaming machine and animating effects are generic component and effects known in the wagering game art which includes a game which can be performed on a generic computer.  Specifically the animating of reels or presenting basic information is known in the electronic gaming art and are not described in sufficient detail to overcome the generic recitation.  This judicial exception is not integrated into a practical application because presenting players with a game with the game being directed to the exception of organizing human activity for the purpose of a financial obligation.  See MPEP 2106.05(f).  Specifically this is no more than a way of displaying and presenting information to a  player regarding the well-known feature of a slot game including the steps of determining symbols and the number of positions needing to be filled and the award amount owned to a player. Specifically this is no more than a way of displaying and presenting information to a  player regarding the well-known feature of a slot game including the steps of determining symbols and the amount owned to a player based on symbols generated including for individual positions.  The outcome is just a means to display to a player that they are owned a certain amount including the outcome over a plurality of plays with the different types of symbols directed to how to modify an award amount.  As per the mental steps examiner recognizes that the steps are directed to determinations for what to do, according to game rules, when certain symbols are presented with the gaming machine elements only performing in a generic manner of animating and displaying outcomes in a known manner.  Specifically gaming machine using animated reels is generic to the art as is the outcomes effecting a player’s award. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not present elements that add a practical application that overcomes more than a recitation of the identified exemption.
As per step 2B the hardware elements are commonly found in the gaming art related to electronic slot machines or wagering terminals and therefore are no more than a generic recitation of computer hardware elements and therefore does not provide a practical application that amounts to more than the identified abstract idea.  This includes the recitation of memory, processors, and displaying steps which are generically found in electronic gaming machine including the elements of network access and accepting wagers for the purpose of presenting and payout for the results.
Allowable Subject Matter
Claims 1-18 are allowable over the recited prior art as a combination.  While prior art Meyer (US Pub. No. 2021/0279999 A1) teaches elements such as tagging positions with the positions being a part of a subset of reels with associated registry and if a value bearing symbol adding the value to the registry (Figs 7-12).  However the prior art does not teach all these features in combination with the reset feature and examiner recognizes the reset feature changes the function of the game in a non-obvious manner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Halvorson et al. (US Pub. No. 2020/0312094 A1) teaches a slot game comprising tagging symbol positions based on outcomes with the number of tagged positions, such as complete reels, determines an outcome.
Chesworth et al. (US Pub. No. 2018/0268659 A1) teaches a slot game wherein symbol positions are filled in with symbols and individual reels have a jackpot associated with the reel.
Kroon (US Pub. No. 2016/0049037 A1) teaches a slot game comprising marking symbol positions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L MYHR/               Primary Examiner, Art Unit 3715                                                                                                                                                                                         	5/17/2022